
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3117
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 24, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To grant the Secretary of the Interior
		  permanent authority to authorize States to issue electronic duck stamps, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Electronic Duck Stamp Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)Actual
			 stampThe term actual
			 stamp means a Federal migratory-bird hunting and conservation stamp
			 required under the Act of March 16, 1934 (16 U.S.C. 718a et seq.) (popularly
			 known as the Duck Stamp Act), that is printed on paper and sold
			 through the means established by the authority of the Secretary immediately
			 before the date of enactment of this Act.
			(2)Automated
			 licensing system
				(A)In
			 generalThe term automated licensing system means an
			 electronic, computerized licensing system used by a State fish and wildlife
			 agency to issue hunting, fishing, and other associated licenses and
			 products.
				(B)InclusionThe term automated licensing
			 system includes a point-of-sale, Internet, telephonic system, or other
			 electronic applications used for a purpose described in subparagraph
			 (A).
				(3)Electronic
			 stampThe term electronic stamp means an electronic
			 version of an actual stamp that—
				(A)is a unique
			 identifier for the individual to whom it is issued;
				(B)can be printed on paper or produced through
			 an electronic application with the same indicators as the State endorsement
			 provides;
				(C)is issued through
			 a State automated licensing system that is authorized, under State law and by
			 the Secretary under this Act, to issue electronic stamps;
				(D)is compatible with
			 the hunting licensing system of the State that issues the electronic stamp;
			 and
				(E)is described in
			 the State application approved by the Secretary under section 4(b).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Authority to
			 issue electronic duck stamps
			(a)In
			 generalThe Secretary may authorize any State to issue electronic
			 stamps in accordance with this Act.
			(b)ConsultationThe
			 Secretary shall implement this section in consultation with State management
			 agencies.
			4.State
			 application
			(a)Approval of
			 Application requiredThe
			 Secretary may not authorize a State to issue electronic stamps under this Act
			 unless the Secretary has received and approved an application submitted by the
			 State in accordance with this section. The Secretary may determine the number
			 of new States per year to participate in the electronic stamp program.
			(b)Contents of
			 ApplicationThe Secretary may not approve a State application
			 unless the application contains—
				(1)a
			 description of the format of the electronic stamp that the State will issue
			 under this Act, including identifying features of the licensee that will be
			 specified on the stamp;
				(2)a
			 description of any fee the State will charge for issuance of an electronic
			 stamp;
				(3)a
			 description of the process the State will use to account for and transfer to
			 the Secretary the amounts collected by the State that are required to be
			 transferred to the Secretary under the program;
				(4)the manner by
			 which the State will transmit electronic stamp customer data to the
			 Secretary;
				(5)the manner by
			 which actual stamps will be delivered;
				(6)the policies and
			 procedures under which the State will issue duplicate electronic stamps;
			 and
				(7)such other
			 policies, procedures, and information as may be reasonably required by the
			 Secretary.
				(c)Publication of
			 Deadlines, Eligibility Requirements, and Selection CriteriaNot
			 later than 30 days before the date on which the Secretary begins accepting
			 applications under this section, the Secretary shall publish—
				(1)deadlines for
			 submission of applications;
				(2)eligibility
			 requirements for submitting applications; and
				(3)criteria for
			 approving applications.
				5.State obligations
			 and authorities
			(a)Delivery of
			 Actual StampThe Secretary shall require that each individual to
			 whom a State sells an electronic stamp under this Act shall receive an actual
			 stamp—
				(1)by not later than
			 the date on which the electronic stamp expires under section 6(c); and
				(2)in a manner agreed
			 upon by the State and Secretary.
				(b)Collection and
			 transfer of electronic stamp revenue and customer information
				(1)Requirement to
			 transmitThe Secretary shall require each State authorized to
			 issue electronic stamps to collect and submit to the Secretary in accordance
			 with this section—
					(A)the first name,
			 last name, and complete mailing address of each individual that purchases an
			 electronic stamp from the State;
					(B)the face value
			 amount of each electronic stamp sold by the State; and
					(C)the amount of the
			 Federal portion of any fee required by the agreement for each stamp
			 sold.
					(2)Time of
			 transmittalThe Secretary
			 shall require the submission under paragraph (1) to be made with respect to
			 sales of electronic stamps by a State according to the written agreement
			 between the Secretary and the State agency.
				(3)Additional fees
			 not affectedThis section shall not apply to the State portion of
			 any fee collected by a State under subsection (c).
				(c)Electronic Stamp
			 Issuance FeeA State authorized to issue electronic stamps may
			 charge a reasonable fee to cover costs incurred by the State and the Department
			 of the Interior in issuing electronic stamps under this Act, including costs of
			 delivery of actual stamps.
			(d)Duplicate
			 Electronic StampsA State authorized to issue electronic stamps
			 may issue a duplicate electronic stamp to replace an electronic stamp issued by
			 the State that is lost or damaged.
			(e)Limitation on
			 Authority To Require Purchase of State LicenseA State may not
			 require that an individual purchase a State hunting license as a condition of
			 issuing an electronic stamp under this Act.
			6.Electronic stamp
			 requirements; recognition of electronic stamp
			(a)Stamp
			 RequirementsThe Secretary shall require an electronic stamp
			 issued by a State under this Act—
				(1)to have the same
			 format as any other license, validation, or privilege the State issues under
			 the automated licensing system of the State; and
				(2)to specify
			 identifying features of the licensee that are adequate to enable Federal,
			 State, and other law enforcement officers to identify the holder.
				(b)Recognition of
			 Electronic StampAny electronic stamp issued by a State under
			 this Act shall, during the effective period of the electronic stamp—
				(1)bestow upon the
			 licensee the same privileges as are bestowed by an actual stamp;
				(2)be recognized
			 nationally as a valid Federal migratory bird hunting and conservation stamp;
			 and
				(3)authorize the
			 licensee to hunt migratory waterfowl in any other State, in accordance with the
			 laws of the other State governing that hunting.
				(c)DurationAn
			 electronic stamp issued by a State shall be valid for a period agreed to by the
			 State and the Secretary, which shall not exceed 45 days.
			7.Termination of
			 State participationThe
			 authority of a State to issue electronic stamps under this Act may be
			 terminated—
			(1)by the Secretary,
			 if the Secretary—
				(A)finds that the
			 State has violated any of the terms of the application of the State approved by
			 the Secretary under section 4; and
				(B)provides to the
			 State written notice of the termination by not later than the date that is 30
			 days before the date of termination; or
				(2)by the State, by
			 providing written notice to the Secretary by not later than the date that is 30
			 days before the termination date.
			
	
		
			Passed the House of
			 Representatives January 23, 2012.
			Karen L. Haas,
			Clerk.
		
	
